 UNITED FRUIT COMPANYAPPENDIXNOTICE TO ALL EMPLOYEES135Pursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that:We WILL NOT discourage membership by any of our employees in UnitedSteelworkers of America, AFL-CIO, or in any other labor organization, bydischarging or otherwise discriminating against employees in regard to theirhire or tenure of employment or any other term or condition of employment.WE WILL offer Robert Malcolm and Melvin Johnson immediate and fullreinstatement to their former or substantially equivalent positions, withoutprejudice to their seniority or other rights and privileges previously enjoyed,and WE WILL make them, and Donald Sweeney, whole for any loss of paythey may have suffered as a result of the disciiinrnation against them, in themanner described in the Trial Examiner's Decision.WE WILL NOT interrogate employees concerning their union activities, tellthem they can earn more money without a union and will earn less with aunion representing them, create the impression among the employees ofcompany surveillance by telling them management representatives know theidentityofunion proponents, offer more favorable recommendations toemployees as a condition foi their voting against a union, or in any othermanner interfere with, restrain, or coerce our employees in the exercise of theirrights to self-organization, to form, join, or assist any labor organization. tobargain collectively through representatives of their own choosing. to engagein concerted activities for the purpose of collective bargaining or other mutualaid or protection, or to refrain from any or all of such activities.All our employees are free to become or remain, or to refrain from becomingor remaining, members of any labor organization.J.DUNCAN COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE -We will notify Robert Malcolm and Melvin Johnson if presently serving intheArmed Forces of the United States of their right to full reinstatement uponapplication in accordance with the Selective Service Act and the Universal MilitaryTraining and Service Act, as amended, after discharge from the Armed Forces.This notice must iemain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other materialIf employees have any question concerning this notice or compliance with itsprovisions, they may communicate directly with the Board's Regional Office, BostonFive Cents Savings Bank Building, 24 School Street, Boston, Massachusetts 02108,Telephone 223-3353.United Fruit CompanyandNational Maritime Union of America,AFL-CIO,Petitioner.Case 2-RC-14173.June 10, 1966DECISION AND ORDERUpon a petition duly filed under Section 9(c) of the NationalLabor Relations Act, as amended, a hearing was held before Hear-ing Officer Wilbur H. Friedman.The Hearing Officer's rulings madeat the hearing are free from prejudicial error and are herebyaffirmed.The Employer and the Petitioner filed briefs with theBoard.159 NLRB No. 4. 136DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in this case;'the National Labor RelationsBoard finds :T,-The Petitioner -seeks to represent the Employer's clerical employ-ees who are employed in the Canal Zone. The Employer urges thatthe petition should be dismissed,on the grounds that the Act doesnot apply to the employees in question, and that the requested unit isinappropriate.The Employer, a New Jersey corporation, with its principal placeof business in Boston, Massachusetts, operates throughout, the UnitedStates and in various countries of Central and, South America, whereit is engaged in,inter alia,the business of 'providing transportationin interstate and foreign commerce.The employees whom -the Peti-tioner seeks to represent are Panamanian nationals.Their work isand the Employer pays them wages in accord with the provisionsof the Fair Labor Standards Act. They reside outside of the CanalZone, are forbidden to make purchases in the Canal Zone, are sub-ject to the laws of the Republic of" Panama, and pay taxes toPanama.The Employer urges that the Canal Zone is not a State, foreigncountry, or territory within the commerce definition in the Act.' ThePetitioner asserts, on the other hand, that the Act applies to theseoperations of the Employer in view of the sovereignty over the CanalZone granted to the United States under the treaty of 1903 betweenthe United States and the Republic of Panama.We note, however,that these two countries are currently negotiating the terms of a newtreaty, to replace the 1903 treaty and its amendments, which willgovern the relationship between them with respect to the area of theCanal Zone.The President of the United States has announced thatthe two countries have already agreed that the 1903 treaty will beabrogated; that the new treaty will effectively recognize Panama'ssovereignty over the area of the present Canal Zone; and that a pri-mary objective of the new treaty will be to provide for an appropriatepolitical, economic, and social integration of the area used in the canaloperation with the rest of the Republic of Panama?In all the relevant circumstances, and without reaching the ques-tion whether the Board in fact has jurisdiction over the Employer's'Section 2(6) of the Act defines "commerce"as "trade,traffic,commerce,transporta-tion, or communication among the several States, or between the District of Columbia orany Territory of the United States and any State or other Territory,or between any for-eign country and any State,Territory,or the District of Columbia,or within the Districtof Columbia or any Territory,or between points in the same State but through any otherState or any Territory or the District of Columbia or any foreign country."2 statement by the President on the Progress of Treaty Negotiations with Panama, re-leased by the Office of the White House Press Secretary,September 24, 1965.Althoughthis statement is not a part of the record in this proceeding,it is a public document ofwhich we take official notice. GRAND LODGE INT'L ASSOCIATION OF MACHINISTS137operations with respect to the employees involved in this proceeding,we deem it inappropriate to assert jurisdiction in the instant proceed-ing.We shall, accordingly, dismiss the petition.3[The Board dismissed the petition.]s In view of this disposition,we find it unnecessary to consider the unit grounds onwhich theEmployer urged that the petition he dismissed.Grand Lodge International Association of Machinists and Aero-spaceWorkers, AFL-CIOandI.A.M. Representatives Associa-tion,PetitionerGrand Lodge International Association of Machinistsand Aero-spaceWorkers,AFL-CIO,Employer-Petitioner,andI.A.M.Representatives Association Union.Cases 10-RC-6555 and 10-RM-433. June 10, 1966DECISION AND DIRECTION OF ELECTIONUpon petitions duly filed under Section 9(c) of the National LaborRelationsAct, as amended, a consolidated hearing was held beforeHearing Officer Scott P. Watson. The Hearing Officer's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.Briefs were filed by I.A.M. Representatives Association and GrandLodge International Association of Machinists and Aerospace Work-ers,AFL-CIO, hereinafter referred to as Petitioner and Employerrespectively.Pursuant to the provisions of Section 3 (b) of the Act, ,the NationalLabor Relations Board has delegated its powers in connection withthese cases to a three-member panel [Chairman McCulloch and Mem-bers Fanning and Zagoria].Upon the entire record in these cases, the Board finds :1.Based on a stipulation of the parties, we find that the Employeris engaged in commerce and that it will effectuate the purposes of theAct to assert jurisdiction herein.2.The Employer contends that the Petitioner is not a labor orga-nization.The record shows that the Petitioner, an organization inwhich employees participate, was recently organized for the purposeof dealingwith employers concerning grievances, labor disputes,wages,ratesof pay, and working conditions.Although the Peti-tioneras yet has no constitution or electedofficers,meetings of thoseeligible for membership have been conducted, and the Petitioner hasfiled the petition in Case 10-RC-6555.The Petitioner sought recog-nition as collective-bargaining representative, and bargaining, onbehalf of those who have designated it gas theirrepresentative, upon159 NLRB No. 25.